Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Buccianeri on 12/10/2021.
The application has been amended as follows:
Claim 1 last line, “processing stations.” has been replaced with “processing stations, wherein each drive wheel assembly includes a driver assembly and a driven assembly; each drive wheel assembly driver assembly is structured to be directly and operatively coupled to a number of drive shafts of a first station of a station pair of the plurality of processing stations; and each drive wheel assembly driven assembly is structured to be directly and operatively coupled to a number of drive shafts of a second station of the station pair of the plurality of processing stations.”.
Claim 5 is cancelled.
Claim 11 last line, “processing stations.” has been replaced with “processing stations, wherein said plurality of processing stations includes a number of station pairs, each station pair including a first station and a second station, and wherein: each drive wheel assembly includes a driver assembly and a driven assembly; each drive wheel assembly driver assembly directly and 
Claim 15 is cancelled.
Allowable Subject Matter
Claims 1-4, 7-14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art does not disclose or render obvious a drive assembly for a necker machine comprising: "...each drive wheel assembly includes a driver assembly and a driven assembly; each drive wheel assembly driver assembly is structured to be directly and operatively coupled to a number of drive shafts of a first station of a station pair of the plurality of processing stations; and each drive wheel assembly driven assembly is structured to be directly and operatively coupled to a number of drive shafts of a second station of the station pair of the plurality of processing stations…" as set forth in claim 1. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly, claims 1-4, 7-10 are deemed patentable over the prior art of record. Claim 11 is allowed for the similar reasons. Accordingly, claims 11-14, 16-20 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799